Citation Nr: 0000514	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  92-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right shoulder, evaluated 20 
percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the right arm.

4.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the right chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from September 1967 
to September 1970.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a May 1994 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO denied an 
increased evaluation for a disability then classified as 
residuals of a shell fragment wounds of the right shoulder, 
arm and chest, with retained foreign bodies.  A timely appeal 
to that adverse determination ensued.  

In July 1996, the Board, as herein pertinent, issued a remand 
order for further development of the evidence on the issue of 
an increased rating for shell fragment would residuals.  In 
addition, the Board pointed out that a review of the record 
had revealed other matters which were not currently on 
appeal, but warranted discussion.  In February 1986, the 
Board denied service connection for bilateral defective 
hearing; and in March 1988, the Board denied service 
connection for chronic bilateral hearing because there was no 
new factual basis.  In a rating decision dated in October 
1988, the RO denied service connection for hearing loss.  The 
RO also sent the veteran a letter notifying of him of that 
decision in November 1988; a notice of disagreement (NOD) was 
received in November 1988.  However, in letters dated in 
April and August 1989, the RO informed the veteran that it 
could not accept an NOD with the October 1988 decision 
because the veteran must submit new and material evidence to 
reopen the hearing loss claim.  Under the circumstances, the 
Board referred the matter to the RO for issuance of a 
statement of the case (SOC).

A July 1998 rating decision noted that a single disability 
rating had been assigned for a disability, classified as 
residuals of a shell fragment wound of the right shoulder, 
arm and chest with retained foreign body, evaluated 20 
percent disabling, from September 25, 1970 to August 16, 
1993.  In compliance with instructions in the Board's remand 
order, the RO assigned separate disability ratings as 
follows:  Residuals of a shell fragment wound of the right 
shoulder, evaluated 20 percent disabling, from August 17, 
1993; two scars of a shell fragment wound of the right arm, 
evaluated noncompensable, from August 17, 1993; and scar of a 
shell fragment wound of the right chest, evaluated 
noncompensable, from August 17, 1993.

The RO issued an SOC on February 6, 1999 on the issue of 
entitlement to service connection for hearing loss.  The SOC 
was in response to the November 1988 correspondence from the 
veteran, which was now deemed an adequate NOD to the RO's 
October 1988 adverse decision on the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for hearing loss.  Thereafter, the RO 
received a VA Form 9, dated February 12, 1999, whereby the 
appellant completed his appeal with respect to the denial of 
service connection for hearing loss.  The development 
requested on remand was completed to the extent feasible, and 
the case was returned to the Board for continuation of 
appellate review.  

The Board notes that the February 6, 1999 SOC contains laws 
and regulations pertaining to service connection for hearing 
loss and provides a rationale for the denial of service 
connection for hearing loss.  The SOC does not frame the 
issue in terms of the newness and materiality of evidence to 
reopen a claim of service connection for hearing loss.  In 
effect, the RO implicitly reopened the claim and then entered 
a decision on the merits.  Thereafter, the Board sought a 
medical opinion on the etiology of the veteran's hearing 
loss, and in doing so, effectively determined that the 
reopened claim was well-grounded.


FINDINGS OF FACT

1.  Bilateral hearing loss noted during service was acute and 
transitory and resolved without producing residual 
disability, is unrelated to chronic hearing loss first 
demonstrated more than one year after the veteran's 
separation from service, and was not caused or aggravated by 
service-connected tinnitus, scalp wound residuals, or 
residuals of tympanic membrane perforations.

2.  Residuals of shell fragment wound to the right shoulder 
are manifested primarily by slight limitation of motion of 
the joint accompanied by some pain and by some atrophy of the 
deltoid muscle; wound scars are asymptomatic; the disability 
is productive of no more than moderate impairment of Muscle 
Group III of the major extremity.  

3.  Residuals of a shell fragment wound to the right arm are 
manifested primarily by asymptomatic wound scars; the 
disability is productive of no more than slight impairment of 
Muscle Group VI of the major extremity. 

4.  Residuals of a shell fragment wound to the right chest 
are manifested primarily by asymptomatic wound scars; the 
disability is productive of no more than slight impairment of 
Muscle Group IV of the major extremity. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310, 3.385 (1999).

2.  A rating in excess of 20 percent for residuals of a shell 
fragment wound to the right shoulder is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4,10, 4.40, 4.45 (1999), and § 4.56 and § 4.73, 
Diagnostic Code 5303 (effective prior to and on and after 
July 3, 1997).

3.  A compensable rating for residuals of a shell fragment 
wound to the right arm is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4,10, 4.40, 4.45 (1999), and § 4.56 and § 4.73, Diagnostic 
Code 5306 (effective prior to and on and after July 3, 1997).

4.  A compensable rating for residuals of a shell fragment 
wound to the right chest is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4,10, 4.40, 4.45 (1999), and § 4.56 and § 4.73, Diagnostic 
Code 5304 (effective prior to and on and after July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection is in effect for, among other 
disabilities, residuals of a shell fragment wound to the 
scalp, with retained foreign bodies, evaluated 10 percent 
disabling; tinnitus, evaluated 10 percent disabling; and 
scarred, healed perforations, both tympanic membranes, 
evaluated as noncompensable.

Service medical records disclose that the veteran, in May 
1968, was wounded in action when a grenade or small artillery 
shell exploded in his bunker.  He sustained shell fragment 
wounds to the head, right shoulder and chest, as well as 
bilateral traumatic tympanic membrane perforations.  The 
veteran indicated that he had decreased hearing.  An 
audiological examination, conducted in June 1968, included 
pure tone testing and speech audiometry.  Pure tone 
thresholds in the right ear were 20, 20, 15, 5, 45 and 35 
decibels (dB), and in the left ear were 15, 20, 15, 5, 65 and 
90, at 250, 500, 1,000, 2,000, 4,000 and 8,000 Hertz (Hz), 
respectively.  There was a speech reception threshold level 
of 20 dB and speech discrimination ability of 88 percent in 
the right ear, and a speech reception threshold level of 22 
dB and speech discrimination ability of 92 percent in the 
left ear.  The assessment was that the veteran had mild 
conductive deafness.

An examination was performed in August 1970 for service 
separation.  Audiological testing showed that pure tone 
thresholds in the right ear were 0, 0, 0 and 5 dB, and in the 
left ear were 0, 0, 5 and 10 dB, at 500, 1,000, 2,000 and 
4,000 Hz, respectively.  

On VA neuropsychiatric examination in October 1970, the 
veteran reported having sustained multiple shrapnel wounds in 
service.  At present, the chief complaint was that he had 
tenderness of shrapnel wound sites, including the right arm.  
He denied limitation of motion of any parts of the body as a 
result of shrapnel wounds.  

A VA surgical examination was performed in October 1970.  
Clinical inspection of the right shoulder revealed that the 
veteran had four scars, 1 inch each, in the lateral and 
posterior axillary area.  There were two scars, 1 inch each, 
posteriorly, in the upper third and middle third of the right 
arm.  He also had a 1 inch scar in the area of the right 
lateral chest, posteriorly, at the level of the 6th rib.  X-
ray examination of the chest was negative, except for small 
metallic foreign body overlying the left clavicle and a 
foreign body along the right thoracic wall.  There were four 
metallic foreign bodies in the soft tissue of the right 
shoulder.  The bones, however, were intact.  There was no 
evidence of fracture or inflammatory process.  

The veteran was hospitalized at a VA medical facility from 
September 1975 to November 1975 primarily for treatment of 
alcohol addiction.  In a notation of medical history, the 
veteran did not complain of any pain associated with shrapnel 
wound residuals.  During hospitalization, he complained of 
ringing in the ears and attributed this to grenades or mortar 
shells exploding close to him in Vietnam.

A VA audiological examination was performed in June 1976.  
Pure tone thresholds in the right ear were 5, 5, 5, 0, 40, 
and 35 dB, and in the left ear were 0, 0, 5, 5, 60 and 40 dB, 
at 250, 500, 1,000, 2,000, 4,000 and 8,000 Hz, respectively.  
There was a speech reception threshold level of 4 dB and 
speech discrimination ability of 98 percent in the right ear, 
and a speech reception threshold level of 0 dB and speech 
discrimination ability of 100 percent in the left ear.  The 
assessment was that the veteran exhibited a mild high 
frequency sensorineural hearing loss, bilaterally.

A VA examination of the veteran's ears was conducted in June 
1976.  The veteran noted that he had lost two days form work 
during the past twelve months for unspecified personal 
reasons.  On examination, it was found that he had severely 
scarred eardrums bilaterally, with left tympanosclerosis.  

VA audiological examinations were performed in December 1983 
and April 1984.  Bilateral high frequency sensorineural 
hearing loss was noted on both examinations.  On a VA 
examination of the ears in April 1984, the veteran stated 
that he had lost 480 hours from work during the past twelve 
months because of a nervous condition.  Scarring of the 
tympanic membranes, bilaterally, was noted on examination.

A medical opinion, dated in July 1984, was prepared by a VA 
ear, nose and throat specialist in response to the RO's 
inquiry about the etiology of the veteran's current hearing 
loss.  It was the physician's opinion that the current 
hearing loss was consistent with the pattern of presbycusis, 
i.e., sharp, symmetrical high frequency hearing loss with 
good discrimination.  The physician went on to observe that 
the veteran's hearing loss at 4,000 Hz, noted after he 
sustained injury in June 1968, showed complete recovery 
according to the August 1970 evaluation of hearing acuity.  
The conclusion was that presently there was no residual 
hearing deficit related to previous tympanic membrane 
injuries.

In a statement, dated in March 1986, the veteran's parents 
related that the veteran's hearing had been affected by an 
injury sustained during service.  They reported that the 
veteran had continued to have defective hearing, as well as a 
ringing in his ears, since the inservice injury.  A statement 
from the veteran's brother, also dated in March 1986, was to 
essentially the same effect.


A hearing was held in September 1986 before a rating panel of 
the RO.  In testimony, the veteran related that he became 
totally deaf for a period of several hours immediately after 
a shell blast injury in service.  He also stated that he had 
noticed a ringing in his ears since the shell blast injury in 
service.  Further, he remarked that his hearing acuity had 
never returned to the level it had been prior to the shell 
blast.  He reported that he had not been subjected to loud 
noises or acoustic trauma during the years since service.  
The veteran's son testified that the veteran had complained 
of hearing problems since the veteran's return from service.  
A transcript of the hearing is of record.

A copy of a December 1970 report of private audiological 
testing of the veteran was added to the record in September 
1986.  Pure tone thresholds in the right ear were 0, 10, 0, 0 
and 35 dB, and in the left ear were 20, 10, 20, 10 and 55 dB, 
at 250, 1,000, 2,000, 3,000 and 4,000 Hz, respectively.

Received in October 1988 was a duplicate copy of the December 
1970 report of private audiological testing of the veteran.  
Also received were copies of November 1965 and May 1972 
reports of audiological testing of the veteran, performed by 
the same private testing service.  In November 1965, pure 
tone thresholds were 0 dB at all frequencies tested in the 
range from 250 to 8,000 Hz.  In May 1972, pure tone 
thresholds varied from 0 to 10 dB in the frequency range from 
500 to 3,000 Hz; a pure tone threshold of 40 dB in the right 
ear and pure tone threshold of 60 dB in the left ear were 
recorded at 4,000 Hz.

A VA Agent Orange examination was performed in April 1990.  A 
chest x-ray showed several punctate metallic fragments 
scattered over the chest from a gunshot wound.  Audiological 
testing revealed a bilateral high frequency sensorineural 

hearing loss.  Essentially the same findings were indicated 
on VA chest x-ray examination in March 1991.

The veteran was treated at a private hospital in August 1991.  
A general physical examination was performed on the veteran's 
admission to the hospital.  It was found that he had some 
sclerosis of the tympanic membranes, bilaterally, as well as 
slightly decreased hearing, bilaterally.  The primary 
conditions treated were bipolar disorder, manic episode; and 
substance abuse, alcohol.  Additional diagnoses included mild 
hearing loss, bilateral, secondary to sclerotic tympanic 
membranes; and status post shrapnel injury, status post 
Vietnam war service, upper extremity and scalp areas, 
stabilized.

When the veteran was evaluated at a VA outpatient facility in 
November 1991, he reported that shrapnel might be working its 
way out of the skin at the top of the right arm.  In June 
1993, he complained of severe right shoulder pain.  It was 
found that the right shoulder had fair range of motion.  The 
assessment was right shoulder bursitis.  A July 1993 VA 
outpatient treatment entry reflects that the veteran 
complained of intermittent, severe right shoulder pain.  He 
denied right shoulder pain currently, and indicated that pain 
did not limit shoulder motion.  Clinical inspection disclosed 
that the right shoulder had full range of motion without 
pain.  No crepitus or point tenderness was detected.  The 
assessment was right shoulder pain, possibly calcific 
tendinitis v. traumatic pain.  

On examination at a VA outpatient facility on July 8, 1994, 
the veteran reported right arm and shoulder pain.  It was 
found that he had minimal tenderness in the thoracic area and 
shoulder.  No motor or sensory deficit in the upper extremity 
was detected; the shoulder had full range of motion.  A July 
18, 1994 treatment entry reflects that the veteran was 
evaluated for residuals of war injuries.  He denied acute 
complaints currently.  Clinical inspection disclosed that the 
extremities had full range of motion; no edema was detected.  
The right upper extremity showed no masses or tenderness.

A hearing was held in February 1995 before an RO hearing 
officer.  In testimony, the veteran stated that he had been 
having increasingly severe right shoulder pain; that he felt 
tenderness and stiffness of the right shoulder and arm; and 
that he took various nonprescription medications for pain 
relief.  He pointed out that he no longer bowled or played 
baseball and that he had difficulty using a screwdriver or 
carrying a bag of groceries because of tenderness and 
stiffness of the right shoulder and arm.  He indicated that 
he experienced a sensation of tingling, which was localized 
at wound sites of the right shoulder and arm.  He related 
that the tingling caused right arm fatigue, but did not 
affect grip strength.  He stated that a wound scar of the 
right shoulder was tender to touch. 

A VA examination of muscles was performed in March 1995.  The 
veteran reported tenderness of the right triceps area.  Scars 
were noted over areas of the right shoulder.  Range of motion 
of the shoulders, bilaterally, was as follows:  abduction 170 
degrees, anterior flexion 70 degrees, internal rotation 90 
degrees, external rotation 90 degrees, and pronation 90 
degrees.  There was no pain in performing supination or 
pronation against resistance.  X-ray examination of the right 
humerus revealed evidence of metallic fragments in soft 
tissue of the upper arm and shoulder region.  No fracture was 
seen.  The right scapula showed metallic fragments, but no 
fracture was identified.  The diagnoses included status post 
shell fragments, right shoulder, right arm and chest, with 
retained fragments but no fractures; and mild right 
"deltoideus" and a depression, suggesting mild injury to 
that muscle.  The examiner also noted two scars below the 
point of the right shoulder, but located in an area between 
the biceps and triceps, such that scars were not 
significantly affecting either muscle.  Color slides of the 
veteran's upper back and shoulders accompany the examination 
report.  A July 1995 addendum from the examiner relates that 
range of motion of the shoulders, bilaterally, in anterior 
flexion was to 170 degrees, rather than to 70 degrees as 
earlier reported.

A November 1996 VA outpatient treatment entry reflects that 
the veteran complained of right shoulder pain.  He denied 
pain or tingling of the right hand or fingers.  Clinical 
inspection revealed that the right shoulder had full range of 
motion; the veteran complained of mild pain on backward 
rotation and raising of the arm to the side.  The assessment 
was that right shoulder pain was most likely due to muscle 
strain.  

Associated with the claims file are copies of the veteran's 
medical records in connection with a claim for disability 
benefits from the Social Security Administration (SSA).  They 
consist of extensive reports primarily of treatment for a 
psychiatric disorder.  SSA determined that the veteran had 
been disabled since January 1977 because of paranoid type 
schizophrenic disorders.

A VA orthopedic examination was performed in February 1998.  
The veteran complained that his right arm felt weak and that 
he could not play ball.  He indicated that he had difficulty 
lifting any weight, but could otherwise use the arm and 
perform personal activity without weakness or pain.  He 
occasionally took Motrin for sharp pain.  He had no complains 
about his right hand or forearm.  He related that he had 
worked for an automotive manufacturer during civilian life; 
he had been placed on long-term disability for medical and 
mental problems, which he did not further delineate.  

On clinical inspection, it was noted that the veteran was 
right-handed.  Four scars were seen on the posterior portion 
of the right shoulder and upper arm.  Also seen was a scar on 
the inner side of the upper arm, distal to the axilla.  There 
were no adhesions and the scar was not tender to touch.  
There was no atrophy of the biceps, with circumferences of 
the biceps measuring 12 inches on both sides.  However, there 
was some visible atrophy of the posterior deltoid muscle of 
the right shoulder.

Range of motion of the right shoulder was as follows:  
abduction 150 degrees (normal range 180 degrees), forward 
flexion 150 degrees (normal range 180 degrees), external 
rotation 75 degrees (normal range 90 degrees), and internal 
rotation 90 degrees (normal range 90 degrees).  Passively, 
range of motion of the right shoulder was as follows:  
abduction 165 degrees, forward flexion 165 degrees, external 
rotation 75 degrees, internal rotation 90 degrees.  Power of 
the shoulder muscles was good, strong and active.  Abduction 
and forward flexion against resistance were good.  There was 
no neurological deficiency in the upper limbs, and grip 
strength was strong on both sides.  

X-ray examination of the right shoulder and right arm was 
normal, with no evidence of bony injury or arthritis.  Five 
small metallic fragments were seen in soft tissue of the arm 
and shoulder area, with a small metallic fragment seen in the 
soft tissue of the chest wall in the axillary area.  
Electrodiagnostic testing of the right upper extremity was 
reported to be normal.  

The diagnosis was status post shrapnel in right shoulder, 
right arm and chest wall.  The examiner commented that the 
veteran's right shoulder and arm had satisfactory power and 
range of motion; there was no evidence of fatigability or 
weakness.  Strength against resistance appeared good.  
However, there was some limited range of motion of the right 
shoulder, both actively and passively, as compared to the 
normal range of motion.  This limited motion was the residual 
of a shrapnel injury in service.  The examiner went on to 
observe that there was no evidence of additional loss of 
motion due to repeated use of the arm and shoulder.  
Functional impairment after a flareup could not be determined 
as the examination was not conducted during a flareup.  The 
examiner stated that the medical records and Board remand had 
been reviewed.

A medical opinion, dated in September 1999, was prepared by a 
VA Chief of Audiology Section, in response to the Board's 
inquiry about the etiology of the veteran's current hearing 
loss.  The audiologist stated that a review of the 
appellant's claims folders had been conducted.  The narrative 
follows.

What is the etiology of the veteran's 
bilateral hearing loss disability?  Based 
upon audiometric test results obtained in 
June 1976 and December 1983, it is my 
opinion that the etiology of loss is 
cochlear pathology.  During that period 
of time, there was evidence of 
progression of loss both in terms of the 
degree of loss shown in decibels and the 
range of affected frequencies.  In '76, 
hearing was normal from 250 through 3000 
Hz with generally mild loss at 4000-8000 
Hz.  In '83, hearing was normal from 250-
3000 Hz with moderate loss at 4000-8000 
Hz.  On both occasions, there was no 
evidence of conductive component or 
abnormal middle ear function.  
Progression of loss in the 4000-8000 Hz 
range with normal middle ear function and 
good understanding for speech (92-96 %) 
is consistent with permanent 
sensorineural hearing loss of cochlear 
origin.

What is the etiological relationship, if 
any, between the veteran's inservice and 
post-service bilateral high frequency 
hearing loss disability?  It is my 
opinion that both were due to cochlear 
pathology.  However, evidence shows they 
were due to two very different types of 
cochlear involvement.  The veteran's 
inservice loss, documented on June 4, 
1968 or a few weeks following his 
acoustic trauma, showed mild-severe, 
high-frequency loss of sensitivity AS>AD.  
Two years later, in August '70 and in 
December '70, audiometric results showed 
hearing sensitivity to be fully recovered 
and well within normal limits at 4000 Hz 
bilaterally; thus, offering documented 
evidence that the loss shown on June 4, 
1968 was due to temporary and reversible 
damage within the cochlea AD and AS.  
Moreover, no evidence of a conductive 
component coupled with descriptions of 
healed tympanic membranes in 1970, 
confirmed that the initial, slight 
conductive component on June 4, 1968 also 
was temporary in nature.  By contrast, 
the veteran's post-service loss was shown 
to be consistent with permanent, 
progressive patterns of sensorineural 
loss.

What is the etiological relationship, if 
any, between the veteran's bilateral 
hearing loss disability and his inservice 
head injury, inservice acoustical trauma, 
and/or service-connected head shell 
fragment wound residuals, bilateral 
perforated tympanic membrane residuals 
and tinnitus?  It is my professional 
opinion that there is no etiological 
relationship between the veteran's 
bilateral hearing loss and his inservice 
head injury, inservice acoustical trauma, 
head shell fragment wound residuals, 
bilateral perforated tympanic membrane 
residuals and/or tinnitus.  When one 
compares the veteran's hearing thresholds 
at 4000 Hz during his entrance exam in 
September '67 to the separation exam in 
August '70, thresholds of 5 dB AD and 10 
dB AS are precisely identical.  Hearing 
sensitivity patterns showed no evidence 
of conductive loss on either of those 
occasions or on any of his post-service 
exams.  Thus, the slight conductive loss 
shown on June 4, 1968 was the only 
occasion when hearing patterns were 
consistent with the adverse effects of 
tympanic membrane perforations.  Once 
those perforations healed, there was no 
longer any evidence of conductive hearing 
impairment.  Again, recovery of the 
hearing sensitivity at 4000 Hz, at time 
of separation in '70, confirmed that the 
loss shown on June 4, 1968 was due to 
temporary, reversible cochlear damage.

II.  Legal Analysis

The Board notes that the appellant's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

A.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C..F.R. § 3.310(a) (1999).  When a service-
connected disability aggravates, but is not the proximate 
cause of, a nonservice-connected disability, service 
connection may be established for the increment of the 
nonservice-connected disability attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The appellant asserts that he developed hearing loss as a 
result of acoustic trauma during service.  Alternatively, it 
is contended that hearing loss developed secondary to 
service-connected tinnitus, scalp injury residuals or 
perforated tympanic membrane residuals.  

Here, the medical evidence demonstrates that the veteran 
experienced a hearing loss shortly after he was exposed to a 
shell blast during service in 1968.  He also sustained 
tympanic membrane perforations because of the shell blast.  
In view of such evidence, VA twice, over the years, sought 
medical opinion as to any potential relationship between the 
documented acoustic trauma and tympanic membrane 
perforations, followed by the episode of inservice hearing 
loss, and later demonstrated bilateral sensorineural hearing 
loss.  A VA specialist in ear disorders, and later, a VA 
specialist in audiology, both provided opinions which ruled 
out any relationship between the diminished hearing noted in 
service and the chronic hearing loss disability first noted 
several years after service.  The specialists determined that 
any inservice hearing loss was an acute and transitory 
phenomenon and was unrelated to later demonstrated 
sensorineural hearing loss or to service-connected tympanic 
membrane perforations.  Further, the audiologist also ruled 
any etiological relationship between bilateral hearing loss 
and service-connected disabilities other than tympanic 
membrane perforations; specifically, tinnitus and scalp wound 
residuals.

The Board is aware of a report of the veteran's 
hospitalization at a private medical facility, which includes 
a diagnosis linking his hearing loss to service-connected 
perforated tympanic membrane residuals.  It should be noted 
that the hospital report shows that the focus of the 
veteran's treatment was his psychiatric disability, not his 
hearing loss or any of his service-connected ear disorders.  
There is no indication from the hospital report that the 
status of the veteran's ears or his hearing acuity was 
addressed by more than the incidental notation, by the 
physician performing a general physical examination, at the 
veteran's admission to psychiatric hospitalization.  In 
contrast, the July 1984 VA report was prepared by a 
specialist in the etiology and course of ear disorders, while 
the September 1999 VA report was prepared by a specialist in 
the etiology and course of hearing loss.  The opinions of 
both specialists were informed by a review of the veteran's 
claims file.  Under the circumstances, the Board determines 
that greater probative value attaches to the report of the VA 
specialists than to the report of private psychiatric 
hospitalization.  

Here, the record does not substantiate that the veteran's 
chronic bilateral hearing loss had its onset in service; that 
it was manifested during the first postservice year; or that 
it is etiologically related to any of his service-connected 
disorders.  Additionally, the record provides no medical 
evidence tending to suggest that any service-connected 
disorder caused an increase in severity of the veteran's 
bilateral hearing loss.  The totality of the evidence does 
not support a grant of service connection for bilateral 
hearing loss on either a direct, presumptive or secondary 
basis.  There is not an approximate balance of positive and 
negative evidence regarding the issue on appeal, so as to 
warrant application of the doctrine of benefit of doubt.  38 
U.S.C.A. § 5107(b) (West 1991).

B.  Increased Ratings for Right Shoulder, Right Arm and Right 
Chest Shell Fragment Wound Residuals

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 (effective prior to and on 
and after July 3, 1997).

A 20 percent rating is warranted for moderate impairment of 
Muscle Group III, major extremity.  A 30 percent rating is 
warranted for moderately severe impairment of the major 
extremity.  Function of Muscle Group III:  Elevation and 
abduction of arm to the level of the shoulder; acting with 
certain of muscles of Group II in forward and backward swing 
of arm.  Muscle Group III comprises certain intrinsic muscles 
of the shoulder girdle:  (1)  Pectoralis major I 
(clavicular); (2)  deltoid.  (38 C.F.R. § 4.73, Diagnostic 
Code 5303, effective prior to and on and after July 3, 1977).

A noncompensable rating is warranted for slight impairment of 
Muscle Group IV, major extremity.  A 10 percent rating is 
warranted for moderate impairment of Muscle Group IV, major 
extremity.  Function of Muscle Group IV:  Stabilization of 
shoulder against injury in strong movements, holding head of 
humerus in socket; abduction; outward rotation and inward 
rotation of arm.  Muscle Group IV comprises certain intrinsic 
muscles of shoulder girdle:  (1)  Supraspinatus; (2)  
infraspinatus and teres minor; (3)  subscapularis; (4)  
coracobrachialis.  (38 C.F.R. § 4.73, Diagnostic Code 5304, 
effective prior to and on and after July 3, 1977).

A noncompensable rating is warranted for slight impairment of 
Muscle Group VI, major extremity.  A 10 percent rating is 
warranted for moderate impairment of Muscle Group IV, major 
extremity.  Function of Muscle Group VI:  Extension of elbow 
(long head of triceps is stabilizer of shoulder joint.  
Muscle Group VI comprises the extensor muscles of the elbow:  
(1)  Triceps; (2)  anconeus.  (38 C.F.R. § 4.73, Diagnostic 
Code 5306, effective prior to and on and after July 3, 1977).

The Board notes that the above-referenced criteria for 
evaluating damage from muscle injuries were revised, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this 
instance, the pertinent regulations remained essentially 
unchanged, so that neither the old nor the revised rating 
criteria are more favorable to the appellant.  In any event, 
the Board has considered all pertinent rating criteria.

It is asserted that higher ratings should be assigned for 
residuals of shell fragment wounds to the right shoulder, arm 
and chest.  The record establishes that the original injury 
did not produce damage to bone.  Retained shrapnel fragments 
are confined to soft tissue.  There is no indication from 
service medical records that the veteran required an 
extensive period of recuperation from shell fragment wound 
injuries.  Examinations over the years since service have not 
indicated any deformity of the right shoulder, arm or chest.  
There is some atrophy of the deltoid, which is part of Muscle 
Group III, but no atrophy of affected muscles of Group IV or 
Group VI.  Disability principally involves the right 
shoulder; but even with respect to that joint, only a slight 
degree of limited motion is shown, as the veteran is capable 
of raising the arm to well above shoulder level  Wound scars 
of Muscle Group III do not impede motion or function of the 
shoulder.  In order to be entitled to assignment of the next 
higher rating for residuals of a shell fragment wound to the 
right shoulder, there must be evidence of at least moderately 
severe impairment of affected muscles of Group III of the 
major extremity.  This has not been demonstrated.  Further, 
there is no objective demonstration of any significant damage 
to Muscle Group IV involving the right arm or Muscle Group VI 
involving the chest.  In this regard, the veteran did not 
report elbow or forearm problems on a recent VA orthopedic 
examination, and there is no indication from clinical 
findings that he has compromise of motion or function of the 
elbow.  In order to entitled to assignment of the next higher 
rating for residuals of a shell fragment wound to the right 
arm or right chest, there must be evidence of at least 
moderate impairment of affected muscles of Group IV or Group 
VI.  This has not been demonstrated.

The Board has considered other rating codes for evaluating 
disabilities of the right shoulder, arm and chest.  However, 
the objective evidence demonstrates that the veteran, at 
most, lacks only 30 degrees of full abduction or full forward 
elevation of the right shoulder.  Absent limitation of the 
range of motion of the major arm to midway between the side 
and shoulder level, no basis is provided for assignment of 
higher rating on the basis of limitation of motion of the arm 
under Diagnostic Code 5201.  Further, the medical evidence 
demonstrates that several shell fragment wound scars of the 
right arm and chest, although depressed, are neither 
ulcerated, tender and painful to objective demonstration, nor 
in any way impede motion or function of the arm or chest.  
Accordingly, compensable ratings may not be assigned on the 
basis of scars under Diagnostic Codes 7803, 7804 or 7805.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  Notable functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. Part 4, § 4.40 (1999).

The Board has considered whether pain from disabilities of 
the right shoulder, arm or chest produce significant 
functional limitations.  However, examinations have not 
indicated that the veteran winced or made other gestures 
indicating pain when he performed range of motion of the 
right shoulder.  On a recent VA orthopedic examination, the 
examiner specifically noted that the veteran's right shoulder 
did not exhibit signs of weakened movement or excess 
fatigability.  Further, there is no objective evidence of 
pain, weakness, excess fatigability or incoordination 
compromising motion or function of the right elbow.  In light 
of the foregoing, an increased evaluation, based on pain or 
functional loss alone, is not warranted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The RO has determined that extraschedular ratings are not 
warranted for the veteran's service-connected disabilities 
involving the right shoulder girdle, arm and chest.  The 
Board concurs with that determination.  In this regard, the 
Board notes that there is no evidence of frequent periods of 
hospitalization resulting from any of these service-connected 
disabilities.  As well, there is no evidence of marked 
interference with employment (beyond that contemplated by the 
rating schedule) due exclusively to any of the three above-
noted service-connected disabilities.  The Board is aware 
that the veteran has been out of the workforce for many years 
and has been awarded SSA disability benefits.  However, the 
award of SSA disability benefits was based on his psychiatric 
disability, not his shell fragment wound residuals.  Although 
the veteran reported to one examiner that he had left the 
workforce, in part, because of physical disability, he did 
not specify the nature of such disability.  The claims file 
is replete with reports of hospitalizations and treatment for 
psychiatric disability, but there is simply no indication 
from the record that disabilities of the right shoulder, arm 
or chest markedly interfered with the veteran's performance 
of his duties in the workplace.  

The Board has considered the complete history of the 
disabilities in question, as well as the current clinical 
manifestations and the effect the disabilities may have on 
the earning capacity of the veteran.  Furthermore, the Board 
does not find that the evidence presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular criteria, so as to 
warrant the assignment of a higher rating, on an 
extraschedular basis, for any of the three above-noted 
disabilities involved in this appeal.  38 C.F.R. § 
3.321(b)(1) (1999).  

In sum, the evidence in its entirety does not support 
assignment of increased ratings for disabilities of the right 
shoulder, arm or chest.  There is not an approximate balance 
of positive and negative evidence regarding these issues on 
appeal as to warrant application of the doctrine of benefit 
of doubt. 38 U.S.C.A. § 5107(b) (West 1991).


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right shoulder is denied.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right arm is denied.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right chest is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

